Rule 805. Hearsay Within HearsayHearsay within hearsay is not excluded by the rule against hearsay if each part of the combined statements conforms with an exception to the rule. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1943; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules On principle it scarcely seems open to doubt that  the hearsay rule should not call for exclusion of a hearsay statement  which includes a further hearsay statement when both conform to the  requirements of a hearsay exception. Thus a hospital record might  contain an entry of the patient's age based on information furnished by  his wife. The hospital record would qualify as a regular entry except  that the person who furnished the information was not acting in the  routine of the business. However, her statement independently qualifies  as a statement of pedigree (if she is unavailable) or as a statement  made for purposes of diagnosis or treatment, and hence each link in the  chain falls under sufficient assurances. Or, further to illustrate, a  dying declaration may incorporate a declaration against interest by  another declarant. See McCormick §290, p. 611. Committee Notes on Rules—2011 Amendment The  language of Rule 805 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.